         Case 5:14-fj-00005-HE Document 271 Filed 05/19/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNIVERSITAS EDUCATION, LLC,         )
                                    )
       Petitioner/Judgment Creditor )
                                    )
vs.                                 )
                                    )
AVON CAPITAL, LLC,                  )
                                    )
       Respondent/Judgment Debtor,  )
                                    )
ASSET SERVICING GROUP, LLC,         )
                                    )
       Respondent, Garnishee,       )                   Case No. 14-FJ-05-HE
                                    )
SDM HOLDINGS, LLC,                  )
                                    )
       Respondent/Garnishee,        )
                                    )
and                                 )
                                    )
AVON CAPITAL, LLC, a Wyoming Limited)
Liability Company,                  )
                                    )
       Intervenor.                  )

         PETITIONER’S MOTION FOR LEAVE TO FILE UNDER SEAL

       Petitioner intends to file a confidential document as an exhibit in conjunction with

its supplemental brief in support of its Motions for Sanctions against SDM Holdings, LLC

(“SDM”). The proposed exhibits consists of payment records for counsel to a Judgment

Debtor in the underlying litigation, and thus contains sensitive financial information of a

non-party law firm. Petitioner accordingly brings this motion to file an exhibit under seal.
         Case 5:14-fj-00005-HE Document 271 Filed 05/19/21 Page 2 of 2




       WHEREFORE, Petitioner respectfully requests that the Court permit Petitioner to

file one exhibit under seal in conjunction with its forthcoming supplemental brief in support

of its Motions for Sanctions against SDM.

                                                  Respectfully submitted,


                                                  /s/ Timothy F. Campbell_____
                                                  Joshua C. Greenhaw, OBA No. 19111
                                                  Timothy F. Campbell, OBA No. 30513
                                                  jcg@meehoge.com
                                                  tfc@meehoge.com
                                                  MEE HOGE PLLP
                                                  50 Penn Place
                                                  1900 NW Expressway, Suite 1400
                                                  Oklahoma City, OK 73118
                                                  Telephone: (405) 848-9100
                                                  Facsimile: (405) 848-9101
                                                  ATTORNEYS FOR UNIVERSITAS
                                                  EDUCATION, LLC




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of May 2021, I electronically transmitted the

foregoing document to the Clerk of Court using the ECF System for filing and transmittal

of Notice of Electronic Filing to the following ECF registrants on record:

       John D. Stiner
       Joseph H. Bocock
       Alan Rupe
       Gerald Green
       Melvin McVay
       Clayton Ketter
       Jeffrey Sandberg

                                                         /s/ Timothy F. Campbell_____


                                             2
